UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: October 31, 2012 Date of reporting period: April 30, 2012 ITEM 1.REPORT TO STOCKHOLDERS DAVIS NEW YORK VENTURE FUND, INC. Table of Contents DAVIS GLOBAL FUND DAVIS INTERNATIONAL FUND Shareholder Letter 2 Management's Discussion of Fund Performance: Davis Global Fund 3 Davis International Fund 5 Fund Overview: Davis Global Fund 7 Davis International Fund 8 Expense Example 9 Schedule of Investments: Davis Global Fund 11 Davis International Fund 15 Statements of Assets and Liabilities 19 Statements of Operations 21 Statements of Changes in Net Assets 22 Notes to Financial Statements 24 Financial Highlights 35 Director Approval of Advisory Agreements 39 Fund Information 42 Privacy Notice and Householding 43 Directors and Officers 44 This Semi-Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis Global Fund and Davis International Fund prospectus, which contains more information about investment strategies, risks, charges, and expenses.Please read the prospectus carefully before investing or sending money. Shares of Davis Global Fund and Davis International Fund are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. DAVIS NEW YORK VENTURE FUND, INC. Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors of Davis Global Fund and Davis International Fund recognize the importance of candid, thorough, and regular communication with our shareholders.In our Annual and Semi-Annual Reports we include all of the required quantitative information such as financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution. In addition, we produce a Quarterly Review for each Fund.In this review, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook.You may obtain a copy of the current Quarterly Review either on our website, www.davisfunds.com, or by calling 1-800-279-0279. We thank you for your continued trust.We will do our best to earn it in the years ahead. Sincerely, Christopher C. Davis President June 1, 2012 2 DAVIS NEW YORK VENTURE FUND, INC. Management’s Discussion of Fund Performance DAVIS GLOBAL FUND Performance Overview Davis Global Fund’s Class A shares delivered a total return on net asset value of 7.27% for the six-month period ended April 30, 2012. Over the same time period, the Morgan Stanley Capital International All Country World Index(“Index”) returned 7.07%. Nine out of ten sectors1 within the Index delivered positive returns. The sectors within the Index delivering the strongest performance over the six-month period were information technology, consumer discretionary, and health care.Materials were the only sector delivering slightly negative returns. The other sectors within the Index delivering the weakest (but still positive) performance over the six-month period were utilities and telecommunication services. The Fund’s U.S. holdings made the most important contributions2 to performance followed by the Fund’s China holdings. As of April 30, 2012, the Fund had approximately 62% of its net assets invested in foreign companies, 36% in U.S. companies, and 2% in other assets and liabilities. Factors Impacting the Fund’s Performance Consumer staple companies were the most important contributor to the Fund’s performance, both on an absolute basis and relative to the Index. The Fund’s consumer staple companies out-performed the corresponding sector within the Index (up 16% versus up 10% for the Index) and had a higher relative average weighting (14% versus 10% for the Index). Brazil Pharma3, CVS Caremark, and Coca-Cola were among the most important contributors to performance. Information technology companies were the second most important contributor to the Fund’s absolute performance, but detracted from relative performance. The Fund’s information technology companies slightly under-performed the corresponding sector within the Index (up 12% versus up 13% for the Index) and had a lower relative average weighting (10% versus 12% for the Index) in this stronger performing sector. Youku and NetEase were among the most important contributors to performance. Industrial companies made positive contributions to the Fund’s absolute performance, but were the most important detractor from relative performance.The Fund’s industrial companies lagged the corresponding sector within the Index (up 1% versus up 8% for the Index) and had a higher relative average weighting (20% versus 11% for the Index). Expeditors International of Washington, Kuehne & Nagel, and LLX Logistica were among the most important detractors from performance. Consumer discretionary companies also made positive contributions to the Fund’s absolute performance, but detracted from relative performance, under-performing the corresponding sector within the Index (up 4% versus up 12% for the Index).The Fund slightly benefited by having a higher relative average weighting (13% versus 10% for the Index) in this stronger performing sector. Walt Disney was among the most important contributors to performance. Groupon was among the most important detractors from performance. Other important contributors to the Fund’s performance included Greatview Aseptic Packaging and Tenaris. Other important detractors from the Fund’s performance included OGX Petroleo e Gas Participacoes, CETIP, Potash, and Sino-Forest. Davis Global Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective.Davis Global Fund’s principal risks are: stock market risk, manager risk, common stock risk, foreign country risk, emerging market risk, foreign currency risk, trading markets and depositary receipts risk, under $10 billion market capitalization risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. From its inception date in December 2004 until January 2007, shares of Davis Global Fund were not available for public sale. Only the directors, officers, and employees of the Fund or its investment adviser and sub-adviser (and the investment adviser itself and affiliated companies) were eligible to purchase Fund shares. 1The companies included in the Morgan Stanley Capital International All Country World Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 DAVIS NEW YORK VENTURE FUND, INC. Management’s Discussion of Fund Performance DAVIS GLOBAL FUND – (CONTINUED) Comparison of a $10,000 investment in Davis Global Fund Class A versus the Morgan Stanley Capital International All Country World Index (MSCI ACWI®) for an investment made on December 22, 2004 Average Annual Total Return for periods ended April 30, 2012 Fund & Benchmark Index 1-Year 5-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge (12.34)% (2.68)% 4.81% 12/22/04 1.05% 1.05% Class A - with sales charge (16.52)% (3.62)% 4.12% 12/22/04 1.05% 1.05% Class B†, ** (16.85)% (4.12)% 3.74% 12/22/04 2.39% 2.30% Class C** (13.97)% (3.63)% 3.77% 12/22/04 1.99% 1.99% Class Y (12.03)% N/A (4.45)% 07/25/07 0.74% 0.74% MSCI ACWI®*** (5.73)% (1.28)% 4.29% In 2010, Davis Global Fund made a favorable investment in an IPO, which had a material impact on the investment performance.The IPO was purchased with the intent to benefit from long-term growth of the underlying company and the rapid appreciation was an unusual occurrence.Such performance may not continue in the future. The MSCI ACWI® is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. The Index includes reinvestment of dividends, net of foreign withholding taxes.Investments cannot be made directly in the Index. The performance data for Davis Global Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “Since Inception” return for Class B reflects Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from December 22, 2004. 4 DAVIS NEW YORK VENTURE FUND, INC. Management’s Discussion of Fund Performance DAVIS INTERNATIONAL FUND Performance Overview Davis International Fund’s Class A shares delivered a total return on net asset value of 6.91% for the six-month period ended April 30, 2012. Over the same time period, the Morgan Stanley Capital International All Country World Index ex USA(“Index”) returned 2.73%. The sectors1 within the Index delivering the strongest performance over the six-month period were consumer staples, health care, and consumer discretionary. The sectors within the Index delivering the weakest performance over the six-month period were telecommunication services, materials, and utilities. The Fund’s China holdings made the most important contributions2 to performance followed by the Fund’s Swiss holdings. As of April 30, 2012, the Fund had approximately 94% of its net assets invested in foreign companies, 3% invested in U.S. companies, and 3% in other assets and liabilities. Factors Impacting the Fund’s Performance Consumer staple companies were important contributors to the Fund’s performance, both on an absolute basis and relative to the Index. The Fund’s consumer staple companies out-performed the corresponding sector within the Index (up 15% versus up 9% for the Index) and had a higher relative average weighting (14% versus 10% for the Index) in this stronger performing sector. Brazil Pharma3 and Heineken were among the most important contributors to performance. Health care companies made positive contributions to the Fund’s absolute and relative performance. The Fund’s health care companies out-performed the corresponding sector within the Index (up 12% versus up 8% for the Index) and had a higher relative average weighting (15% versus 7% for the Index) in this stronger performing sector. Roche Holding and Essilor were among the most important contributors to performance. Sinopharm was among the most important detractors from performance. Material companies were the most important contributor to the Fund’s relative performance.The Fund’s material companies out-performed the corresponding sector within the Index (up 7% versus down 3% for the Index) and had a lower relative average weighting (8% versus 12% for the Index) in this weaker performing sector. Greatview Aseptic Packaging was among the most important contributors to performance.Sino-Forest and Potash were among the most important detractors from performance. Information technology companies also made positive contributions to the Fund’s absolute and relative performance. The Fund’s information technology companies out-performed the corresponding sector within the Index (up 24% versus up 6% for the Index) and had a lower relative average weighting (4% versus 6% for the Index). NetEase and Youku were among the most important contributors to performance. Industrial companies made positive contributions to the Fund’s absolute performance, but were the most important detractor from relative performance.The Fund’s industrial companies lagged the corresponding sector within the Index (up 2% versus up 5% for the Index) and had a higher relative average weighting (24% versus 11% for the Index).Schindler Holding was among the most important contributors to performance. Kuehne & Nagel and LLX Logistica were among the most important detractors from performance. Other important contributors to the Fund’s performance included Compagnie Financiere Richemont and Tenaris. Other important detractors from the Fund’s performance included OGX Petroleo e Gas Participacoes, CETIP, Pargesa, CNinsure, and Groupe Bruxelles. Davis International Fund’s investment objective is long-term growth of capital.There can be no assurance that the Fund will achieve its objective.Davis International Fund’s principal risks are: stock market risk, manager risk, common stock risk, foreign country risk, emerging market risk, foreign currency risk, trading markets and depositary receipts risk, under $10 billion market capitalization risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. From its inception date in December 2006 until January 2010, shares of Davis International Fund were not available for public sale.Only the directors, officers, and employees of the Fund, or its investment adviser and sub-adviser (and the investment adviser itself and affiliated companies), were eligible to purchase Fund shares. 1The companies included in the Morgan Stanley Capital International All Country World Index ex USA are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Fund’s holdings of each company discussed. 5 DAVIS NEW YORK VENTURE FUND, INC. Management’s Discussion of Fund Performance DAVIS INTERNATIONAL FUND – (CONTINUED) Comparison of a $10,000 investment in Davis International Fund Class A versus the Morgan Stanley Capital International All Country World Index ex USA (MSCI ACWI® ex USA) for an investment made on December 29, 2006 Average Annual Total Return for periods ended April 30, 2012 Fund & Benchmark Index 1-Year 5-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge (18.34)% (3.82)% (2.08)% 12/29/06 1.36% 1.30% Class A - with sales charge (22.22)% (4.75)% (2.97)% 12/29/06 1.36% 1.30% Class B** (23.53)% (5.55)% (3.62)% 12/29/06 4.28% 2.30% Class C** (21.15)% (5.17)% (3.44)% 12/29/06 4.07% 2.30% Class Y (19.22)% N/A 0.52% 12/31/09 0.90% 0.90% MSCI ACWI® ex USA*** (12.90)% (2.75)% (1.08)% In 2010, Davis International Fund made a favorable investment in an IPO, which had a material impact on the investment performance.The IPO was purchased with the intent to benefit from long-term growth of the underlying company and the rapid appreciation was an unusual occurrence.Such performance may not continue in the future. The MSCI ACWI® ex USA is a free float-adjusted market capitalization weighted index designed to measure the equity market performance of developed and emerging markets, excluding the United States. The Index includes reinvestment of dividends, net of foreign withholding taxes.Investments cannot be made directly in the Index. The performance data for Davis International Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. **Includes any applicable contingent deferred sales charge. ***Inception return is from December 29, 2006. 6 DAVIS NEW YORK VENTURE FUND, INC. Fund Overview DAVIS GLOBAL FUND April 30, 2012 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 04/30/12 Net Assets) (% of 04/30/12 Stock Holdings) Fund MSCI ACWI® Common Stock (Foreign) 61.74% Information Technology 11.01% 12.99% Common Stock (U.S.) 35.06% Food, Beverage & Tobacco 9.05% 6.53% Stock Warrants 0.45% Transportation 8.85% 1.98% Preferred Stock (Foreign) 0.22% Materials 8.18% 7.85% Short-Term Investments 2.25% Capital Goods 8.01% 7.71% Other Assets & Liabilities 0.28% Health Care 7.46% 8.99% 100.00% Media 5.68% 2.23% Energy 5.56% 11.39% Diversified Financials 4.97% 4.11% Consumer Durables & Apparel 4.77% 1.45% Food & Staples Retailing 4.52% 2.19% Banks 4.49% 8.77% Real Estate 4.15% 2.65% Telecommunication Services 4.03% 4.52% Retailing 3.67% 2.77% Insurance 2.95% 3.73% Other 2.65% 10.14% 100.00% 100.00% Country Diversification Top 10 Long-Term Holdings (% of 04/30/12 Stock Holdings) (% of Fund’s 04/30/12 Net Assets) United States % Google Inc., Class A % China % Kuehne & Nagel International AG % Switzerland % Compagnie Financiere Richemont S.A., Bearer Shares, Unit A % Brazil % Hang Lung Group Ltd. % France % Walt Disney Co. % Mexico % America Movil SAB de C.V., Series L, ADR % Hong Kong % Heineken Holding NV % Netherlands % Schneider Electric S.A. % Italy % Coca-Cola Co. % Canada % Tenaris S.A., ADR % United Kingdom % Belgium % % 7 DAVIS NEW YORK VENTURE FUND, INC. Fund Overview DAVIS INTERNATIONAL FUND April 30, 2012 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 04/30/12 Net Assets) (% of 04/30/12 Stock Holdings) Common Stock (Foreign) 94.14% Fund MSCI ACWI® EX USA Common Stock (U.S.) 2.68% Health Care 15.35% 6.88% Preferred Stock (Foreign) 0.34% Capital Goods 11.32% 7.54% Short-Term Investments 2.50% Food, Beverage & Tobacco 9.84% 6.80% Other Assets & Liabilities 0.34% Transportation 9.28% 2.19% 100.00% Materials 8.48% 11.55% Consumer Durables & Apparel 5.54% 1.73% Energy 5.38% 11.38% Information Technology 5.23% 6.66% Real Estate 5.16% 2.81% Diversified Financials 4.99% 2.66% Banks 4.78% 13.96% Telecommunication Services 4.37% 5.91% Food & Staples Retailing 3.66% 2.17% Commercial & Professional Services 2.76% 0.86% Media 2.20% 1.25% Insurance 1.41% 4.16% Other 0.25% 11.49% 100.00% 100.00% Country Diversification Top 10 Long-Term Holdings (% of 04/30/12 Stock Holdings) (% of Fund’s 04/30/12 Net Assets) Switzerland % Roche Holding AG - Genusschein % China % Kuehne & Nagel International AG % Brazil % Hang Lung Group Ltd. % France % Heineken Holding NV % Mexico % Compagnie Financiere Richemont S.A., Bearer Shares, Unit A % Netherlands % Schneider Electric S.A. % Hong Kong % America Movil SAB de C.V., Series L, ADR % Italy % Schindler Holding AG - Participation Certificate % Canada % Essilor International S.A. % United States % Tenaris S.A., ADR % United Kingdom % Belgium % % 8 DAVIS NEW YORK VENTURE FUND, INC. Expense Example (Unaudited) Example As a shareholder of each Fund, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchases, contingent deferred sales charges on redemptions, and redemption fees, if any; and (2) ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses.The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended April 30, 2012. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses.You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period.An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example.This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example.This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end or contingent deferred sales charges (loads) or redemption fees. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 9 DAVIS NEW YORK VENTURE FUND, INC. Expense Example (Unaudited) - (Continued) Beginning Account Value (11/01/11) Ending Account Value (04/30/12) Expenses Paid During Period* (11/01/11-04/30/12) Davis Global Fund Class A (annualized expense ratio 1.05%**) Actual Hypothetical Class B (annualized expense ratio 2.30%**) Actual Hypothetical Class C (annualized expense ratio 1.99%**) Actual Hypothetical Class Y (annualized expense ratio 0.74%**) Actual Hypothetical Davis International Fund Class A (annualized expense ratio 1.30%**) Actual Hypothetical Class B (annualized expense ratio 2.30%**) Actual Hypothetical Class C (annualized expense ratio 2.30%**) Actual Hypothetical Class Y (annualized expense ratio 0.90%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class's annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of certain reimbursements from the Adviser. 10 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND April 30, 2012 (Unaudited) Shares Value (Note 1) COMMON STOCK – (96.80%) CONSUMER DISCRETIONARY – (13.77%) Consumer Durables & Apparel – (4.65%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas NV(Netherlands) Media – (5.54%) Grupo Televisa S.A.B., ADR(Mexico) Walt Disney Co. Retailing – (3.58%) Groupon, Inc.* Netflix Inc.* Tiffany & Co. Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (13.22%) Food & Staples Retailing – (4.40%) Brazil Pharma S.A., 144A(Brazil)*(a) CVS Caremark Corp. Sysco Corp. Food, Beverage & Tobacco – (8.82%) Coca-Cola Co. Heineken Holding NV(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) Total Consumer Staples ENERGY – (5.42%) OGX Petroleo e Gas Participacoes S.A.(Brazil)* Schlumberger Ltd. Tenaris S.A., ADR(Italy) Total Energy FINANCIALS – (15.69%) Banks – (3.92%) Commercial Banks – (3.92%) Banco Santander Brasil S.A., ADS(Brazil) China CITIC Bank Corp. Ltd. - H(China) China Merchants Bank Co., Ltd. - H(China) Itau Unibanco Holding S.A., ADR(Brazil) Wells Fargo & Co. Diversified Financials – (4.85%) Capital Markets – (3.10%) Brookfield Asset Management Inc., Class A(Canada) CETIP S.A. - Mercados Organizados(Brazil) Charles Schwab Corp. 11 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) April 30, 2012 (Unaudited) Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Capital Markets – (Continued) Oaktree Capital Group LLC, Class A(b) $ Diversified Financial Services – (1.75%) Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holding S.A., Bearer Shares(Switzerland) RHJ International(Belgium)* Insurance – (2.88%) Insurance Brokers – (0.22%) CNinsure, Inc., ADR(China)* Multi-line Insurance – (0.54%) Fairfax Financial Holdings Ltd.(Canada) Property & Casualty Insurance – (2.12%) ACE Ltd. Berkshire Hathaway Inc., Class B* Real Estate – (4.04%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (7.27%) Health Care Equipment & Services – (6.27%) Essilor International S.A.(France) IDEXX Laboratories, Inc.* Shandong Weigao Group Medical Polymer Co. Ltd. - H(China) Sinopharm Group Co. - H(China) Pharmaceuticals, Biotechnology & Life Sciences – (1.00%) Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (19.01%) Capital Goods – (7.80%) Blount International, Inc.* PACCAR Inc. Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Shanghai Electric Group Co. Ltd. - H(China) Commercial & Professional Services – (2.58%) Nielsen Holdings NV* 12 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) April 30, 2012 (Unaudited) Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Transportation – (8.63%) China Merchants Holdings International Co., Ltd.(China) $ China Shipping Development Co., Ltd. - H(China) Expeditors International of Washington, Inc. Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (10.73%) Software & Services – (10.73%) Google Inc., Class A* NetEase, Inc., ADR(China)* Oracle Corp. Western Union Co. Youku Inc., ADR(China)* Total Information Technology MATERIALS – (7.76%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Greatview Aseptic Packaging Co., Ltd.(China)* Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Sino-Forest Corp.(Canada)* 0 Vale S.A., ADR(Brazil) Total Materials TELECOMMUNICATION SERVICES – (3.93%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $129,354,000) PREFERRED STOCK – (0.22%) MATERIALS – (0.22%) MMX Mineracao e Metalicos S.A.(Brazil)* TOTAL PREFERRED STOCK – (Identified cost $221,978) STOCK WARRANTS – (0.45%) FINANCIALS – (0.45%) Banks – (0.45%) Commercial Banks – (0.45%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $430,818) 13 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS GLOBAL FUND - (CONTINUED) April 30, 2012 (Unaudited) Principal Value (Note 1) SHORT-TERM INVESTMENTS – (2.25%) Banc of America Securities LLC Joint Repurchase Agreement, 0.19%, 05/01/12, dated 04/30/12, repurchase value of $1,085,006 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-4.50%, 05/01/26-04/01/42, total market value $1,106,700) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.21%, 05/01/12, dated 04/30/12, repurchase value of $1,901,011 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-8.00%, 05/02/12-07/20/41, total market value $1,939,020) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $2,986,000) Total Investments – (99.72%) – (Identified cost $132,992,796) – (c) Other Assets Less Liabilities – (0.28%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $3,089,683 or 2.33% of the Fund's net assets as of April 30, 2012. (b) Restricted Security – See Note 8 of the Notes to Financial Statements. (c) Aggregate cost for federal income tax purposes is $134,939,051. At April 30, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized depreciation $ See Notes to Financial Statements 14 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND April 30, 2012 (Unaudited) Shares Value (Note 1) COMMON STOCK – (96.82%) CONSUMER DISCRETIONARY – (7.77%) Consumer Durables & Apparel – (5.38%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas NV(Netherlands) Media – (2.14%) Grupo Televisa S.A.B., ADR(Mexico) Retailing – (0.25%) Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (13.12%) Food & Staples Retailing – (3.56%) Brazil Pharma S.A., 144A(Brazil)*(a) Food, Beverage & Tobacco – (9.56%) Heineken Holding NV(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (5.23%) OGX Petroleo e Gas Participacoes S.A.(Brazil)* Tenaris S.A., ADR(Italy) Total Energy FINANCIALS – (15.87%) Banks – (4.64%) Commercial Banks – (4.64%) Banco Santander Brasil S.A., ADS(Brazil) China CITIC Bank Corp. Ltd. - H(China) China Merchants Bank Co., Ltd. - H(China) Itau Unibanco Holding S.A., ADR(Brazil) Diversified Financials – (4.85%) Capital Markets – (1.78%) Brookfield Asset Management Inc., Class A(Canada) CETIP S.A. - Mercados Organizados(Brazil) Diversified Financial Services – (3.07%) Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holding S.A., Bearer Shares(Switzerland) RHJ International(Belgium)* 15 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) April 30, 2012 (Unaudited) Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (1.37%) Insurance Brokers – (0.38%) CNinsure, Inc., ADR(China)* $ Multi-line Insurance – (0.99%) Fairfax Financial Holdings Ltd.(Canada) Real Estate – (5.01%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (14.91%) Health Care Equipment & Services – (6.68%) Essilor International S.A.(France) Shandong Weigao Group Medical Polymer Co. Ltd. - H(China) Sinopharm Group Co. - H(China) Pharmaceuticals, Biotechnology & Life Sciences – (8.23%) Roche Holding AG - Genusschein(Switzerland) Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (22.69%) Capital Goods – (11.00%) ABB Ltd., ADR(Switzerland) Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Shanghai Electric Group Co. Ltd. - H(China) Commercial & Professional Services – (2.68%) Nielsen Holdings NV* Transportation – (9.01%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co., Ltd. - H(China) Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (5.08%) Software & Services – (5.08%) NetEase, Inc., ADR(China)* Youku Inc., ADR(China)* Total Information Technology 16 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) April 30, 2012 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) MATERIALS – (7.90%) BHP Billiton PLC(United Kingdom) $ Greatview Aseptic Packaging Co., Ltd.(China)* Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Sino-Forest Corp.(Canada)* 0 Vale S.A., ADR(Brazil) Total Materials TELECOMMUNICATION SERVICES – (4.25%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $52,974,727) PREFERRED STOCK – (0.34%) MATERIALS – (0.34%) MMX Mineracao e Metalicos S.A.(Brazil)* TOTAL PREFERRED STOCK – (Identified cost $133,600) SHORT-TERM INVESTMENTS – (2.50%) Banc of America Securities LLC Joint Repurchase Agreement, 0.19%, 05/01/12, dated 04/30/12, repurchase value of $463,002 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-4.50%, 05/01/26-04/01/42, total market value $472,260) $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.21%, 05/01/12, dated 04/30/12, repurchase value of $811,005 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-8.00%, 05/02/12-07/20/41, total market value $827,220) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $1,274,000) Total Investments – (99.66%) – (Identified cost $54,382,327) – (b) Other Assets Less Liabilities – (0.34%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $1,815,492 or 3.56% of the Fund's net assets as of April 30, 2012. 17 DAVIS NEW YORK VENTURE FUND, INC. Schedule of Investments DAVIS INTERNATIONAL FUND - (CONTINUED) April 30, 2012 (Unaudited) (b) Aggregate cost for federal income tax purposes is $55,383,475. At April 30, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized depreciation $ See Notes to Financial Statements 18 DAVIS NEW YORK VENTURE FUND, INC. Statements of Assets and Liabilities At April 30, 2012 (Unaudited) Davis Global Fund Davis International Fund ASSETS: Investments in securities at value* (see accompanying Schedules of Investments) $ $ Cash Receivables: Capital stock sold Dividends and interest Investment securities sold – Prepaid expenses Due from Adviser Total assets LIABILITIES: Payables: Capital stock redeemed Accrued audit fees Accrued custodian fees Accrued distribution and service plan fees Accrued management fee Accrued reports to shareholders Accrued transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ $ Additional paid-in capital Accumulated net investment loss Accumulated net realized losses from investments and foreign currency transactions Net unrealized depreciation on investments and foreign currency transactions Net Assets $ $ *Including: Cost of investments $ $ 19 DAVIS NEW YORK VENTURE FUND, INC. Statements of Assets and Liabilities – (Continued) At April 30, 2012 (Unaudited) Davis Global Fund Davis International Fund CLASS A SHARES: Net assets $ $ Shares outstanding Net asset value and redemption price per share (Net assets ÷ Shares outstanding) $ $ Maximum offering price per share (100/95.25 of net asset value)† $ $ CLASS B SHARES: Net assets $ $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ $ CLASS C SHARES: Net assets $ $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ $ CLASS Y SHARES: Net assets $ $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ $ †On purchases of $100,000 or more, the offering price is reduced. See Notes to Financial Statements 20 DAVIS NEW YORK VENTURE FUND, INC. Statements of Operations For the six months ended April 30, 2012 (Unaudited) Davis Global Fund Davis International Fund INVESTMENT INCOME: Income: Dividends* $ $ Interest Total income Expenses: Management fees (Note 3) Custodian fees Transfer agent fees: Class A Class B Class C Class Y Audit fees Legal fees 53 Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees Miscellaneous Payments under distribution plan (Note 7): Class A Class B Class C Total expenses Expenses paid indirectly (Note 4) Reimbursement of expenses by Adviser (Note 3) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) from: Investment transactions Foreign currency transactions Net realized gain Net decrease in unrealized depreciation Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ $ *Net of foreign taxes withheld as follows $ $ See Notes to Financial Statements 21 DAVIS NEW YORK VENTURE FUND, INC. Statements of Changes in Net Assets For the six months ended April 30, 2012 (Unaudited) Davis Global Fund Davis International Fund OPERATIONS: Net investment income $ $ Net realized gain from investments and foreign currency transactions Net decrease in unrealized depreciation on investments and foreign currency transactions Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class Y CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 5): Class A Class B Class C Class Y Total increase in net assets NET ASSETS: Beginning of period End of period* $ $ *Including accumulated net investment loss of $ $ See Notes to Financial Statements 22 DAVIS NEW YORK VENTURE FUND, INC. Statements of Changes in Net Assets For the year ended October 31, 2011 Davis Global Fund Davis International Fund OPERATIONS: Net investment income $ $ Net realized gain from investments and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions Net decrease in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class B – Class C – Class Y CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 5): Class A Class B Class C Class Y Total increase (decrease) in net assets NET ASSETS: Beginning of year End of year* $ $ *Including undistributed net investment income (loss) of $ $ See Notes to Financial Statements 23 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements April 30, 2012 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Davis New York Venture Fund, Inc. (a Maryland corporation) (“Company”), is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company.The Company operates as a series issuing shares of common stock including the following two funds (collectively “Funds”): Davis Global Fund seeks to achieve long-term growth of capital.It invests primarily in equity securities issued by both United States and foreign companies, including countries with developed or emerging markets. The Fund commenced operations on December 22, 2004, and until January 1, 2007, shares of the Fund were not available for public sale. Davis International Fund seeks to achieve long-term growth of capital.It invests primarily in equity securities issued by foreign companies, including countries with developed or emerging markets. The Fund commenced operations on December 29, 2006, and until January 1, 2010, shares of the Fund were not available for public sale. Because of the risk inherent in any investment program, the Company cannot ensure that the investment objective of its Funds will be achieved. Prior to being available for public sale, only the directors, officers, and employees of the Funds or their investment adviser and sub-adviser (and the investment adviser itself and affiliated companies) were eligible to purchase the Funds’ shares. The Company accounts separately for the assets, liabilities, and operations of each Fund.Each Fund offers shares in four classes, Class A, Class B, Class C, and Class Y.Class A shares are sold with a front-end sales charge and Class B and Class C shares are sold at net asset value and may be subject to a contingent deferred sales charge upon redemption.Class Y shares are sold at net asset value and are not subject to any contingent deferred sales charge.Class Y shares are only available to certain qualified investors.Income, expenses (other than those attributable to a specific class), and gains and losses, are allocated daily to each class of shares based upon the relative proportion of net assets represented by each class.Operating expenses directly attributable to a specific class, such as distribution and transfer agent fees, are charged against the operations of that class. All classes have identical rights with respect to voting (exclusive of each class’s distribution arrangement), liquidation, and distributions. Each Fund assesses a 2% fee on the proceeds of Fund shares that are redeemed (either by selling or exchanging to another Davis Fund) within 30 days of their purchase. The fee, which is retained by each Fund, is accounted for as an addition to paid-in capital. The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued. Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors. These procedures include certain standardized methodologies to fair value securities. Such methodologies include, but are not limited to, pricing securities at a discount of a last traded price, or in some instances, marking a security to zero.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. 24 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) April 30, 2012 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2012 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Global International Fund Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ Consumer staples Energy Financials Health care Industrials Information technology Materials Telecommunication services Total Level 1 Level 2 – Other Significant Observable Inputs: Equity securities: Financials – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Materials – a – a Total Investments $ $ a Includes securities valued at zero. 25 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) April 30, 2012 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements – (Continued) Davis Davis Global International Fund Fund Level 2 to Level 1 Transfers*: Consumer discretionary $ $ Consumer staples Financials Health care Industrials Materials Total $ $ *Application of fair value procedures for securities traded on foreign exchanges triggered transfers between Level 1 and Level 2 assets during the six months ended April 30, 2012. The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the six months ended April 30, 2012: Davis Global Fund Davis International Fund Investment Securities: Beginning balance $ $ Increase in unrealized depreciation Ending balance $ 0 $ 0 Increase in unrealized depreciation during the period on Level 3 securities still held at April 30, 2012 and included in the change in net assets for the period $ $ Master Repurchase Agreements - The Funds, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts. These balances are invested in one or more repurchase agreements, secured by U.S. Government securities. A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation. The cost basis of such assets and liabilities is determined based upon historical exchange rates. Income and expenses are translated at average exchange rates in effect as accrued or incurred. Foreign Currency- The Funds may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar. Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Funds as an unrealized gain or loss. When the forward currency contract is closed, the Funds record a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed. Investments in forward currency contracts may expose the Funds to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. 26 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) April 30, 2012 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Foreign Currency – (Continued) Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books, and the U.S. Dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate. The Funds include foreign currency gains and losses realized on the sale of investments together with market gains and losses on such investments in the Statements of Operations. Federal Income Taxes- It is each Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders. Therefore, no provision for federal income or excise tax is required. The Adviser has analyzed the Funds’ tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of April 30, 2012, no provision for income tax is required in the Funds’ financial statements related to these tax positions. The Funds’ federal and state (Arizona and Maryland) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue. The earliest tax year that remains subject to examination by these jurisdictions is 2008.At October 31, 2011, the Funds had available for federal income tax purposes unused capital loss carryforwards as follows: Capital Loss Carryforwards Davis Global Fund Davis International Fund Expiring 10/31/2016 $ $ 10/31/2017 10/31/2018 $ $ The Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted on December 22, 2010.The Act makes changes to several tax rules impacting the Funds.In general, the provisions of the Act will be effective for the Funds’ fiscal year ending October 31, 2012. Although the Act provides several benefits,including the unlimited carryforward of future capital losses, there may be a greater likelihood that all or a portion ofeach Fund’s pre-enactment capital loss carryforwards may expire without being utilized due to the fact that post-enactment capital losses are required to be utilized before pre-enactment capital loss carryforwards.Relevant information regarding the impact of the Act on the Funds, if any, will be contained within the “Federal Income Taxes” section of the Notes to Financial Statements for the fiscal year ending October 31, 2012. Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost.Dividend income is recorded on the ex-dividend date. Dividend income from REIT securities may include return of capital.Upon notification from the issuer, the amount of the return of capital is reclassified to adjust dividend income, reduce the cost basis, and/or adjust realized gain/loss.Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. 27 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) April 30, 2012 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Dividends and Distributions to Shareholders - Dividends and distributions to shareholders are recorded on the ex-dividend date.Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, foreign currency transactions, partnership income, and passive foreign investment company shares.The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes.Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Funds.The Funds adjust certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. Indemnification - Under the Funds’ organizational documents, their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, some of the Funds’ contracts with their service providers contain general indemnification clauses. The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period.Actual results may differ from these estimates. Directors Fees and Expenses-The Funds set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the six months ended April 30, 2012 were as follows: Davis Global Fund Davis International Fund Cost of purchases $ $ Proceeds of sales NOTE 3 - INVESTMENT ADVISORY FEES AND OTHER TRANSACTIONS WITH AFFILIATES Advisory fees are paid monthly to the Adviser.The annual rate for each Fund is 0.55% of the average net assets. Boston Financial Data Services, Inc. (“BFDS”) is the Funds’ primary transfer agent.The Adviser is also paid for certain transfer agent services.The fee paid to the Adviser for these services during the six months ended April 30, 2012 for Davis Global Fund and Davis International Fund amounted to $4,034 and $455, respectively.State Street Bank and Trust Company (“State Street Bank”) is the Funds’ primary accounting provider.Fees for such services are included in the custodian fees as State Street Bank also serves as the Funds’ custodian.The Adviser is also paid for certain accounting services.The fee paid to the Adviser for these services during the six months ended April 30, 2012 for Davis Global Fund and Davis International Fund amounted to $1,500 each.The Adviser is contractually committed to waive fees and/or reimburse the Funds’ expenses to the extent necessary to cap total annual Fund operating expenses (Class A shares, 1.30%; Class B shares, 2.30%; Class C shares, 2.30%; Class Y shares, 1.05%).During the six months ended April 30, 2012, such reimbursements for Davis Global Fund amounted to $833 for Class B and Davis International Fund amounted to $945, $1,318, and $1,454 for Class A, Class B, and Class C, respectively.Certain directors and officers of the Funds are also directors and officers of the general partner of the Adviser. 28 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) April 30, 2012 (Unaudited) NOTE 3 - INVESTMENT ADVISORY FEES AND OTHER TRANSACTIONS WITH AFFILIATES – (CONTINUED) Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Funds.DSA-NY performs research and portfolio management services for the Funds under a Sub-Advisory Agreement with the Adviser.The Funds pay no fees directly to DSA-NY. NOTE 4 - EXPENSES PAID INDIRECTLY Under an agreement with State Street Bank, custodian fees are reduced for earnings on cash balances maintained at the custodian by the Funds.Such reductions amounted to $5 and $1 for Davis Global Fund and Davis International Fund, respectively, during the six months ended April 30, 2012. NOTE 5 - CAPITAL STOCK At April 30, 2012, there were 3.5 billion shares of capital stock ($0.05 par value per share) authorized for Davis New York Venture Fund, Inc., of which 175 million shares each are designated to Davis Global Fund and Davis International Fund.Transactions in capital stock were as follows: Class A Six months ended April 30, 2012 (Unaudited) Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed* Net increase $ $ * Net of redemption fees as follows $ $ – Class A Year ended October 31, 2011 Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net decrease Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed* Net decrease $ $ * Net of redemption fees as follows $ $ – 29 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) April 30, 2012 (Unaudited) NOTE 5 - CAPITAL STOCK – (CONTINUED) Class B Six months ended April 30, 2012 (Unaudited) Davis Global Fund Davis International Fund Shares sold Shares redeemed Net decrease Proceeds from shares sold $ $ Cost of shares redeemed* Net decrease $ $ * Net of redemption fees as follows $ – $ Class B Year ended October 31, 2011 Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions – Shares redeemed Net increase (decrease) Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions – Cost of shares redeemed Net increase (decrease) $ $ Class C Six months ended April 30, 2012 (Unaudited) Davis Global Fund Davis International Fund Shares sold Shares redeemed Net decrease Proceeds from shares sold $ $ Cost of shares redeemed* Net decrease $ $ * Net of redemption fees as follows $ 4 $ 51 30 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) April 30, 2012 (Unaudited) NOTE 5 - CAPITAL STOCK – (CONTINUED) Class C Year ended October 31, 2011 Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions – Shares redeemed Net increase (decrease) Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions – Cost of shares redeemed* Net increase (decrease) $ $ * Net of redemption fees as follows $ $ 4 Class Y Six months ended April 30, 2012 (Unaudited) Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase (decrease) Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed* Net increase (decrease) $ $ * Net of redemption fees as follows $ $ – Class Y Year ended October 31, 2011 Davis Global Fund Davis International Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase Proceeds from shares sold $ $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed* Net increase $ $ * Net of redemption fees as follows $ 50 $ – 31 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) April 30, 2012 (Unaudited) NOTE 6 - BANK BORROWINGS Each Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes. The purchase of securities with borrowed funds creates leverage in the Fund. Each Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively. Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%. The Funds had no borrowings during the six months ended April 30, 2012. NOTE 7 - DISTRIBUTION AND UNDERWRITING FEES Class A Shares of Davis Global Fund and Davis International Fund -Class A shares of the Funds are sold at net asset value plus a sales charge and are redeemed at net asset value. Davis Distributors, LLC, the Funds’ Underwriter (“Underwriter” or “Distributor”), received commissions earned on sales of Class A shares of the Funds of which a portion was retained by the Underwriter and the remaining was re-allowed to investment dealers. The Underwriter is reimbursed for amounts paid to dealers as a service fee or commissions with respect to Class A shares sold by dealers, which remain outstanding during the period. The service fee is paid at the annual rate up to 1/4 of 1.00% of the average net assets maintained by the responsible dealers. Six months ended April 30, 2012 (Unaudited) Davis Davis Global International Fund Fund Commissions retained by Underwriter $ $ Commissions re-allowed to investment dealers Total commissions earned on sales of Class A shares $ $ Class A service fee $ $ Class B Shares of Davis Global Fund and Davis International Fund -Class B shares of the Funds are sold at net asset value and are redeemed at net asset value.A contingent deferred sales charge may be assessed on shares redeemed within six years of purchase. The Funds pay the Distributor a distribution fee on Class B shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of the Class B shares or the maximum amount provided by applicable rule or regulation of the Financial Industry Regulatory Authority, Inc. (“FINRA”), which currently is 1.00%.The Funds pay the distribution fee on Class B shares in order: (i) to pay the Distributor commissions on Class B shares which have been sold and (ii) to enable the Distributor to pay service fees on Class B shares which have been sold. Commission advances by the Distributor on the sale of Class B shares are re-allowed to qualified selling dealers. 32 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) April 30, 2012 (Unaudited) NOTE 7 - DISTRIBUTION AND UNDERWRITING FEES – (CONTINUED) Class B Shares of Davis Global Fund and Davis International Fund – (Continued) A contingent deferred sales charge is imposed upon redemption of certain Class B shares of the Funds within six years of the original purchase. The charge is a declining percentage starting at 4.00% of the lesser of net asset value of the shares redeemed or the total cost of such shares. Six months ended April 30, 2012 (Unaudited) Davis Davis Global International Fund Fund Distribution Plan Payments: Distribution fees $ $ Service fees Commission advances by the Distributor on the sale of Class B shares 24 Contingent deferred sales charges received by the Distributor from Class B shares Class C Shares of Davis Global Fund and Davis International Fund -Class C shares of the Funds are sold at net asset value and are redeemed at net asset value.A contingent deferred sales charge may be assessed on shares redeemed within the first year of purchase. The Funds pay the Distributor a distribution fee on Class C shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of the Class C shares or the maximum amount provided by applicable rule or regulation of the FINRA, which currently is 1.00%.The Funds pay the distribution fee on Class C shares in order: (i) to pay the Distributor commissions on Class C shares which have been sold and (ii) to enable the Distributor to pay service fees on Class C shares which have been sold. Commission advances by the Distributor on the sale of Class C shares are re-allowed to qualified selling dealers. A contingent deferred sales charge of 1.00% is imposed upon redemption of certain Class C shares of the Funds within the first year of the original purchase. Six months ended April 30, 2012 (Unaudited) Davis Davis Global International Fund Fund Distribution Plan Payments: Distribution fees $ $ Service fees Commission advances by the Distributor on the sale of Class C shares Contingent deferred sales charges received by the Distributor from Class C shares 33 DAVIS NEW YORK VENTURE FUND, INC. Notes to Financial Statements – (Continued) April 30, 2012 (Unaudited) NOTE 8 - RESTRICTED SECURITIES Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale.They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities in Davis Global Fund amounted to $860,557 or 0.65% of the Fund’s net assets as of April 30, 2012.Information regarding restricted securities is as follows: Valuation per Acquisition Cost per Unit as of Fund Security Date Units Unit April 30, 2012 Davis Global Fund Oaktree Capital Group LLC, Class A 09/14/07 $ $ 34 DAVIS NEW YORK VENTURE FUND, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Global Fund Class A: Six months ended April 30, 2012d $0.01e Year ended October 31, 2011 $0.09e Year ended October 31, 2010 $0.09e Year ended October 31, 2009 $0.07e Year ended October 31, 2008 $0.15e Year ended October 31, 2007 $0.05e Davis Global Fund Class B: Six months ended April 30, 2012d $(0.07)e Year ended October 31, 2011 $(0.06)e Year ended October 31, 2010 $(0.06)e Year ended October 31, 2009 $(0.02)e Year ended October 31, 2008 $(0.01)e Year ended October 31, 2007 $(0.13)e Davis Global Fund Class C: Six months ended April 30, 2012d $(0.05)e Year ended October 31, 2011 $(0.02)e Year ended October 31, 2010 $(0.03)e Year ended October 31, 2009 $(0.02)e Year ended October 31, 2008 $0.01e Year ended October 31, 2007 $(0.11)e Davis Global Fund Class Y: Six months ended April 30, 2012d $0.03e Year ended October 31, 2011 $0.14e Year ended October 31, 2010 $0.12e Year ended October 31, 2009 $0.08e Year ended October 31, 2008 $0.20e Period from July 25, 2007g to October 31, 2007 $–h Davis International Fund Class A: Six months ended April 30, 2012d $0.01e Year ended October 31, 2011 $(0.04)e Year ended October 31, 2010 $0.03e Year ended October 31, 2009 Year ended October 31, 2008 Period from December 29, 2006g to October 31, 2007 Davis International Fund Class B: Six months ended April 30, 2012d $(0.03)e Year ended October 31, 2011 $(0.05)e Year ended October 31, 2010 $(0.02)e Year ended October 31, 2009 $–h Year ended October 31, 2008 Period from December 29, 2006g to October 31, 2007 35 Financial Highlights Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– 7.27% 1.05%f 1.05%f 0.09%f 32% $– $– (6.48)% 1.03% 1.03% 0.72% 28% $– $– 18.96% 1.06% 1.06% 0.76% 28% $– $– 33.32% 1.31% 1.30% 0.73% 32% $– (54.01)% 1.26% 1.26% 1.07% 19% $– 39.13% 1.48% 1.30% 0.32% 10% $– $– $– $– 6.61% 2.39%f 2.30%f (1.16) %f 32% $– $– (7.56)% 2.23% 2.23% (0.48)% 28% $– $– $– $– 17.52% 2.27% 2.27% (0.45)% 28% $– $– $– $– 31.94% 2.57% 2.30% (0.27)% 32% $– $– (54.43)% 2.30% 2.30% (0.05)% 19% $– 37.80% 2.73% 2.30% (0.68)% 10% $– $– $– $– 6.76% 1.99%f 1.99%f (0.85) %f 32% $– $– (7.26)% 1.96% 1.96% (0.21)% 28% $– $– $– $– 17.70% 2.05% 2.05% (0.23)% 28% $– $– $– $– 31.94% 2.33% 2.30% (0.27)% 32% $– $– (54.43)% 2.19% 2.19% 0.05% 19% $– 37.70% 2.56% 2.30% (0.68)% 10% $– $– 7.52% 0.74%f 0.74%f 0.40%f 32% $– $– (6.24)% 0.76% 0.76% 0.99% 28% $– $– 19.13% 0.83% 0.83% 0.99% 28% $– $– 33.70% 1.04% 1.04% 0.99% 32% $– (53.91)% 1.04% 1.04% 1.29% 19% $– $– $– $– 8.78% 3.64%f 1.05%f 0.13%f 10% $– $– 6.91% 1.36%f 1.30%f 0.21%f 3% $– $– (12.19)% 0.94% 0.94% (0.44)% 14% $– $– 17.32% 1.81% 1.30% 0.41% 20% $– $– 30.80% 1.38% 1.30% 1.04% 25% $– (53.97)% 1.25% 1.25% 1.42% 13% $– $– $– $– 34.80% 1.35%f 1.30%f 0.39%f 4% $– $– $– $– 6.20% 4.28%f 2.30%f (0.79) %f 3% $– $– $– $– (14.76)% 5.31% 2.30% (0.60)% 14% $– $– 16.25% 8.05% 2.30% (0.59)% 20% $– $– 29.54% $2 9.98% 2.30% 0.04% 25% $– $– (54.46)% $2 7.27% 2.30% 0.37% 13% $– $– $– $– 33.60% $3 26.19%f 2.30%f (0.61)%f 4% 36 DAVIS NEW YORK VENTURE FUND, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis International Fund Class C: Six months ended April 30, 2012d $(0.03)e Year ended October 31, 2011 $(0.05)e Year ended October 31, 2010 $–e,h Year ended October 31, 2009 $–h Year ended October 31, 2008 Period from December 29, 2006g to October 31, 2007 Davis International Fund Class Y: Six months ended April 30, 2012d $0.02e Year ended October 31, 2011 $0.14e Period from December 31, 2009g to October 31, 2010 $0.08e a Assumes hypothetical initial investment on the business day before the first day of the fiscal period (or inception of offering), with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Sales charges are not reflected in the total returns. Total returns are not annualized for periods of less than one year. b The ratios in this column reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. c The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period. Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. 37 Financial Highlights – (Continued) Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– $– $– 6.34% 4.07%f 2.30%f (0.79) %f 3% $– $– $– $– (14.87)% 3.13% 2.30% (0.58)% 14% $– $– 16.25% 9.91% 2.30% (0.59)% 20% $– $– 29.32% $2 10.17% 2.30% 0.04% 25% $– $– (54.42)% $2 7.31% 2.30% 0.37% 13% $– $– $– $– 33.70% $3 26.19%f 2.30%f (0.61)%f 4% $– $– 7.09% 0.90%f 0.90%f 0.61%f 3% $– $– (13.61)% 0.89% 0.89% 1.52% 14% $– $– $– $– 9.40% 2.92%f 1.05%f 1.14%f 20% d Unaudited. e Per share calculations were based on average shares outstanding for the period. f Annualized. g Inception date of class. h Less than $0.005 per share. See Notes to Financial Statements 38 DAVIS NEW YORK VENTURE FUND, INC. Director Approval of Advisory Agreements Process of Annual Review The Board of Directors of the Davis Funds oversees the management of each Davis Fund and, as required by law, determines annually whether to approve the continuance of each Davis Fund’s advisory agreement with Davis Selected Advisers, L.P. and sub-advisory agreement with Davis Selected Advisers-NY, Inc. (jointly “Davis Advisors” and “Advisory Agreements”). As a part of this process the Independent Directors, with the assistance of counsel for the Independent Directors, prepared questions submitted to Davis Advisors in anticipation of the annual contract review. The Independent Directors were provided with responsive background material (including recent investment performance data), and their counsel provided guidance, prior to a separate contract review meeting held in March 2012 where the Independent Directors reviewed and evaluated all information which they deemed reasonably necessary in the circumstances. Upon completion of this review, the Independent Directors found that the terms of the Advisory Agreements are fair and reasonable and that continuation of the Advisory Agreements was in the best interest of Davis Global Fund and Davis International Fund and their shareholders. Reasons the Independent Directors Approved Continuation of the Advisory Agreements The Independent Directors’ determinations were based upon a comprehensive consideration of all information provided to the Independent Directors and were not the result of any single factor. The following facts and conclusions were important, but not exclusive, in the Independent Directors’ recommendation to renew the Advisory Agreements. The Independent Directors considered not only the investment performance of each Fund, but also the full range and quality of services provided by Davis Advisors to each Fund and their shareholders, including whether it: 1. Achieves satisfactory investment results over the long-term after all costs; 2. Handles shareholder transactions, inquiries, requests, and records efficiently and effectively, and provides quality accounting, legal, and compliance services, and oversight of third-party service providers; and 3. Fosters healthy investor behavior. Davis Advisors is reimbursed a portion of its costs in providing some, but not all, of these services. A shareholder’s ultimate return is the product of a fund’s results as well as the shareholder’s behavior, specifically in selecting when to invest or redeem.The Independent Directors concluded that, through its actions and communications, Davis Advisors has attempted to have a meaningful, positive impact on investor behavior. Davis Advisors and members of the Davis family are some of the largest shareholders in the Davis Funds. The Independent Directors concluded that this investment tends to align Davis Advisors’ and the Davis family’s interests with other shareholders, as they face the same risks, pay the same fees, and are motivated to achieve satisfactory long-term returns. In addition, the Independent Directorsconcluded that significant investments by Davis Advisors and the Davis family have contributed to the economies of scale which have lowered fees and expenses for Davis Funds’ shareholders over time. The Independent Directors noted the importance of reviewing quantitative measures, but also recognized that qualitative factors are also important in assessing whether Davis Fund shareholders are likely to be well served by the renewal of the Advisory Agreements. They noted both the value and shortcomings of purely quantitative measures, including the data provided by independent service providers, and concluded that while such measures and data may be informative, the judgment of the Independent Directors must take many factors, including those listed below, into consideration in representing the shareholders of the Davis Funds.In connection with reviewing comparative performance information, the Independent Directors generally give greater weight to longer-term measurements. The Independent Directors expect Davis Advisors to employ a disciplined, company-specific, research-driven, businesslike, long-term investment philosophy. 39 DAVIS NEW YORK VENTURE FUND, INC. Director Approval of Advisory Agreements – (Continued) Reasons the Independent Directors Approved Continuation of the Advisory Agreements – (Continued) The Independent Directors recognized Davis Advisors’ (a) efforts to minimize transaction costs by generally having a long-term time horizon and low portfolio turnover; (b) focus on tax efficiency; (c) record of generally producing satisfactory after-tax results over longer-term periods; (d) efforts towards fostering healthy investor behavior by, among other things, providing informative and substantial educational material; and (e) efforts to promote shareholder interests by actively speaking out on corporate governance issues. The Independent Directors reviewed (a) comparative fee and expense information for other funds, as selected and analyzed by a nationally recognized independent service provider; (b) information regarding fees charged by Davis Advisors to other advisory clients, including funds which it sub-advises and private accounts, as well as the differences in the services provided to such other clients; and (c) the fee schedules and breakpoints of each of the Funds, including an assessment of competitive fee schedules. The Independent Directors reviewed the management fee schedule for each Fund, profitability of each Fund to Davis Advisors, the extent to which economies of scale might be realized if the Funds’ net assets increase, and whether the fee schedule reflected those potential economies of scale. The Independent Directors considered the nature, quality, and extent of the services being provided to each Fund and the costs incurred by Davis Advisors in providing such services. The Independent Directors considered various potential benefits that Davis Advisors may receive in connection with the services it provides under the Advisory Agreements with the Funds, including a review of portfolio brokerage practices. The Independent Directors noted that Davis Advisors does not use client commissions to pay for publications that are available to the general public or for third-party research services. The Independent Directors compared the fees paid to Davis Advisors by the Davis Funds with those paid by Davis Advisor’s sub-advised clients, private account clients, and managed money/wrap clients. To the extent sub-advised or private account fees were lower than fees paid by the Funds, the Independent Directors noted that the range of services provided to the Funds is more extensive and the risks associated with operating SEC registered, publicly traded mutual funds are greater. Serving as the primary adviser for mutual funds is more work because of the complex overlay of regulatory, tax, and accounting issues which are unique to mutual funds. In addition, the work required to service shareholders is more extensive because of the significantly greater number of shareholders and managing trading is more complex because of more frequent fund flows. With respect to risk, not only has regulation become more complex and burdensome, but the scrutiny of regulators and shareholders has gotten more intense. Davis Global Fund The Independent Directors noted that Davis Global Fund Class A shares had under-performed its benchmark, the Morgan Stanley Capital International All Country World Index, over the one- and five-year time periods and out-performed the Index over the three-year and since inception (December 22, 2004) time periods, all ended February 29, 2012. The Fund under-performed the average performance of its peer group as determined by an independent service provider over the one-, three-, and five-year time periods ended December 31, 2011. The Independent Directors noted the Fund out-performed both the Index and its peer group in 2 of the 3 rolling five-year time frames ended December 31 for each year from 2009 through 2011. The Independent Directors considered the contractual advisory fee, noting that it was below the average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the management fee and total expense ratio for Davis Global Fund Class A, noting that both ratios were lower than the average ratios of its peer group as determined by an independent service provider. The Independent Directors noted that the Adviser has capped expenses through March 1, 2013. 40 DAVIS NEW YORK VENTURE FUND, INC. Director Approval of Advisory Agreements – (Continued) Davis International Fund The Independent Directors noted that Davis International Fund Class A shares had under-performed its benchmark, the Morgan Stanley Capital International All Country World Index ex USA, over the one-, three-, five-year, and since inception (December 29, 2006) time periods ended February 29, 2012. The Fund under-performed the average performance of its peer group as determined by an independent service provider over the one-, three-, and five-year time periods ended December 31, 2011.The Board noted that the under-performance was due primarily to a single holding. The Independent Directors considered the contractual advisory fee, noting that it was below the average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the management fee and total expense ratio for Davis International Fund Class A, noting that both ratios were lower than the average ratios of its peer group as determined by an independent service provider. The Independent Directors noted that the Adviser has capped expenses through March 1, 2013. Approval of Advisory Agreements The Independent Directors concluded that Davis Advisors had provided Davis Global Fund and Davis International Fund, and their shareholders a reasonable level of both investment and non-investment services. The Independent Directors further concluded that shareholders have received a significant benefit from Davis Advisors’ shareholder-oriented approach, as well as the execution of its investment discipline. The Independent Directors determined that the advisory fees for Davis Global Fund and Davis International Fund were reasonable in light of the nature, quality and extent of the services being provided to the Funds, the costs incurred by Davis Advisors in providing such service, and in comparison to the range of the average advisory fees of their peer groups as determined by an independent service provider. The Independent Directors found that the terms of the Advisory Agreements are fair and reasonable and that continuation of the Advisory Agreements is in the best interest of each Fund and their shareholders. The Independent Directors and the full Board of Directors therefore voted to continue the Advisory Agreements. 41 DAVIS NEW YORK VENTURE FUND, INC. Fund Information Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds. A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Funds’ Form N-Q is available without charge, upon request, by calling 1-800-279-0279, on the Funds’ website at www.davisfunds.com, or on the SEC’s website at www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 42 DAVIS NEW YORK VENTURE FUND, INC. Privacy Notice and Householding Privacy Notice While you generally will be dealing with a broker-dealer or other financial adviser, we may collect information about you from your account application and other forms that you may deliver to us. We use this information to process your requests and transactions; for example, to provide you with additional information about our Funds, to open an account for you, or to process a transaction. In order to service your account and execute your transactions, we may provide your personal information to firms that assist us in servicing your account, such as our transfer agent. We may also provide your name and address to one of our agents for the purpose of mailing to you your account statement and other information about our products and services. We require these outside firms and agents to protect the confidentiality of your information and to use the information only for the purpose for which the disclosure is made. We do not provide customer names and addresses to outside firms, organizations, or individuals except in furtherance of our business relationship with you or as otherwise allowed by law. We restrict access to nonpublic personal information about you to those employees who need to know that information to provide products or services to you. We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your personal information. Householding To avoid sending duplicate copies of materials to households, the Funds will mail only one copy of each prospectus, Annual, and Semi-Annual Report to shareholders having the same last name and address on the Funds’ records. The consolidation of these mailings, called householding, benefits the Funds through reduced mailing expense. If you do not want the mailing of these documents to be combined with those to other members of your household, please contact the Davis Funds by phone at 1-800-279-0279. Individual copies of current prospectuses and reports will be sent to you within 30 days after the Funds receive your request to stop householding. 43 DAVIS NEW YORK VENTURE FUND, INC. Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon FeinblattLLC (law firm). 13 Director, Legg Mason Investment Counsel & Trust Company N.A. (asset management company) and Rodney Trust Company (Delaware). John S. Gates, Jr. (08/02/53) Director Director since Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company (beginning in 2006); Co-founder of CenterPoint Properties Trust (REIT); Co-chairman and Chief Executive Officer for 22 years (until 2006). 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority of Chicago. Thomas S. Gayner (12/16/61) Director/ Chairman Director since President and Chief Investment Officer, Markel Corporation (diversified financial holding company). 13 Director, Washington Post Co. (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). Samuel H. Iapalucci (07/19/52) Director Director since Former Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering). 13 Director, Trow Global Holdings Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since Principal, Spears Abacus Advisors, LLC (investment management firm) since August 2011; former Chairman, NorthRoad Capital Management, LLC (investment management firm). 13 none Marsha Williams (03/28/51) Director Director since Retired; former Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010; former Executive Vice President and Chief Financial Officer, Equity Office Properties Trust (REIT) 2002-2007. 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Company, N.V. (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 44 DAVIS NEW YORK VENTURE FUND, INC. Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. 16 Director, Selected Funds (consisting of three portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 16 Director, Selected Funds (consisting of three portfolios) since 1998; Director, Washington Post Co. (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President and Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Thomas D. Tays (born 03/07/57, Davis Funds officer since 1997). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer, and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 45 DAVIS NEW YORK VENTURE FUND, INC. Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Overnight Address: 30 Dan Road Canton, Massachusetts 02021-2809 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 707 Seventeenth Street, Suite 2700 Denver, Colorado 80202 For more information about Davis Global Fund and Davis International Fund, including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report.The Funds’ Statement of Additional Information contains additional information about the Funds’ Directors and is available without charge upon request by calling 1-800-279-0279 and on the Funds’ website at www.davisfunds.com.Quarterly Fact sheets are available on the Funds’ website at www.davisfunds.com. 46 ITEM 2. CODE OF ETHICS Not Applicable ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT The registrant’s board of directors has determined that independent trustee Marsha Williams qualifies as the “audit committee financial expert”, as defined in Item 3 of form N-CSR. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES Not Applicable ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS Not Applicable ITEM 6. SCHEDULE OF INVESTMENTS Not Applicable. The complete Schedule of Investments is included in Item 1 of this for N-CSR ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANIES AND AFFILIATED PURCHASERS Not Applicable ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There have been no changes to the procedure by which shareholders may recommend nominees to the registrant’s Board of Trustees. ITEM 11. CONTROLS AND PROCUDURES (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3 (c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls. ITEM 12. EXHIBITS (a)(1) Not Applicable (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached. (a)(3) Not Applicable (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: July 9, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: July 9, 2012 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial Officer Date: July 9, 2012
